Citation Nr: 1534445	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  14-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.  

3.  Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

A. Bordewyk, Counsel




INTRODUCTION

The Veteran served with the Commonwealth Army of the Philippines from May 1945 to September 1945, which included recognized guerrilla service.  He died in March 1988.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran died in March 1988 from cardiopulmonary arrest due to congestive heart failure and pulmonary tuberculosis.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability.

3.  Congestive heart failure and pulmonary tuberculosis were first demonstrated long after service and are not etiologically related to a disease or injury in service.

4.  The appellant did not file a claim for entitlement to accrued benefits within one year of the Veteran's death in March 1988.

5.  The Veteran's service in Commonwealth Army of the Philippines, including recognized guerrilla service, is not qualifying service for purposes of establishing entitlement to nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).

2.  The criteria for entitlement to accrued benefits are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).

3.  The criteria for entitlement to nonservice-connected death pension benefits are not met.  38 U.S.C.A. §§ 101, 107, 1521(j), (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.6, 3.40(c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to an appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Regarding the claim for nonservice-connected death pension and accrued benefits, the law, and not the evidence, is dispositive.  Therefore, VA's duties to notify and assist do not apply.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In the context of a claim for dependency and indemnity compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In a letter issued in December 2012, VA notified the appellant that the Veteran was not service connected for any disability at the time of his death.  The letter informed the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death or DIC benefits, including where service connection had not been established for any disability prior to his death.  The letter also satisfied the second and third elements of the duty to notify by informing the appellant that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  The December 2012 letter additionally provided information regarding how effective dates, but not disability ratings, were assigned.  However, since the appeal is being denied, and no rating or effective date is therefore being assigned, the appellant is not prejudiced by this omission.  Accordingly, the duty to notify is met.

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The Board notes that there are potentially outstanding records, in that terminal records and records of treatment leading up to the Veteran's death are not in the claims file.  Moreover, private records from San Juan de Dios Hospital, Dewey Boulevard Pasay City, addressing the lungs may not be complete, as they note post-service treatment of the Veteran for a cyst or growth of the lungs.  However, the Board finds that there is no need to remand the claim to obtain these records, since, as explained below, the in-service injury element of service connection is not established here.  It is for this same reason that the Board finds that a remand to obtain an etiology opinion is not necessary.  See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (VA has a duty to obtain a medical opinion only if such is needed to assist the appellant in substantiating the claim).  As the in-service element is not established in this case, a remand to obtain outstanding treatment records or to obtain an etiology opinion would not assist the appellant in substantiating the claim.  Therefore, the duty to assist is also satisfied, and the appeal is ready to be considered on the merits.

Service Connection for the Cause of Death

DIC may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the current case, the appellant contends that the Veteran incurred a lung disability during service that ultimately led to or contributed to his death.  Specifically, she asserts that the Veteran was hit by falling beams and debris in 1945 and, subsequently, developed a lung disability which led or contributed to his death.  

However, the Veteran's service treatment records do not contain any evidence of a diagnosis of a heart or lung disability, any heart or lung symptoms during service, or of the alleged 1945 injury.  His physical examinations in September 1945 and May 1946 found the musculoskeletal, respiratory, and cardiovascular systems to be normal, without any abnormality or defect.  The May 1946 examination specifically noted that a chest X-ray was negative.  Moreover, the Veteran did not report any such disability or symptoms and, in fact, specifically denied any injuries and illnesses incurred while in service in his November 1945 sworn processing affidavit.  

The Board acknowledges the appellant's assertions regarding the in-service injury.  However, the Board finds these assertions to not be credible.  The Veteran's service treatment record are negative for any evidence of such an injury, which would likely have been of such a severity that it would have necessitated treatment, and he specifically denied any injury or illness in the November 1945 affidavit.  

In this regard, the Board acknowledges a statement from Dr. C.A.M., a physician at San Juan de Dios Hospital, Dewey Boulevard Pasay City, which was received in February 2014, which indicates that the Veteran had developed a lung illness as a result of a 1945 in-service injury incurred after fallen beams and heavy debris hit his lower back and body and seriously damaged his lungs.  However, as noted above, the Board has found the reports regarding this in-service injury to not be credible.  Therefore, the opinion from Dr. C.A.M. is of no probative value, as it is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993).  Moreover, to the extent that the appellant asserts that there is a relationship between the Veteran's death and his military service, she is not competent to provide such an opinion, which requires medical expertise she has not been shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board therefore concludes that, as the service treatment records are negative for any evidence of an in-service injury to the heart or lungs, there is essentially no credible evidence that the Veteran's death was otherwise caused by a service-connected disease or disability, or that a service-connected disease or disability contributed to the causes of the Veteran's death.

Therefore, the evidence does not demonstrate that the causes of the Veteran's death, cardiopulmonary arrest due to congestive heart failure and pulmonary tuberculosis, were related to service or a service-connected disease or disability.  As such, the weight of the evidence is against service connection for the cause of the Veteran's death, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

Nonservice-Connected Death Pension

In the present case, as noted above, the Veteran served in the Commonwealth Army of the Philippines from May 1945 to September 1945, which included recognized guerrilla service.  See the January 2013 response from the National Personnel Records Center.  While such service can by law and regulation establish eligibility for compensation, DIC, and burial allowance, it does not establish eligibility for nonservice-connected death pension benefits.  That specific benefit is not listed in the statute creating exceptions for Philippine service, 38 U.S.C.A. § 107, nor is it in the implementing regulation, 38 C.F.R. § 3.40(c)(1).  

To the extent the appellant asserts that the Veteran's period of service began in 1941, such service has not been verified, and in any event would still preclude entitlement to nonservice-connected pension benefits as a matter of law.  
See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c)(1).  

As no service other than that with the Commonwealth Army of the Philippines is alleged or established, legal entitlement to the benefit sought cannot be established.   

Accrued Benefits

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

Here, the appellant's claim for accrued benefits was filed in 2012, more than one year after Veteran's March 1988 death.  Accordingly, her application for accrued benefits was not timely, and her claim fails on this basis alone.  38 U.S.C.A. 
§ 5121(c); 38 C.F.R. § 3.1000(c).  In any event, the Board notes in passing that even assuming the appellant's claim was timely, the Veteran did not have any claims for VA benefits pending at the time of his death.

Accordingly, there is no legal basis for the appellant's claim for accrued benefits and it too must be denied as a matter of law.  



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to nonservice-connected death pension benefits is denied.

Entitlement to accrued benefits is denied. 




______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


